Title: Elisha Ticknor to Thomas Jefferson, 16 November 1816
From: Ticknor, Elisha
To: Jefferson, Thomas


          
            
              sir,
              Boston 16th Nov. 1816.
            
            A few days ago I forwarded to you a second letter from my Son, and now have the pleasure to inclose to you another copy of the Invoice of your Books as received from him, with the amount of freight and duties, paid by me in this port, viz.
            
              
                
                
                
                
                
                D 
                 c
              
              
                  
                Homerus
                8 8vo  th.
                20,16/
                
                =15.
                50
              
              
                
                Juvenalis
                2 8vo  〃
                 6,04.
                
                4.
                50
              
              
                
                Virgilius
                4 8vo  〃
                 8,06.
                
                6.
                
              
              
                
                Tacitus
                4 8vo  〃
                 5,08.
                
                3.
                75
              
              
                
                Æschylus 
                3 8vo  〃
                 7,00.
                
                5.
                25
              
              
                
                
                
                47,10.
                =
                $35,
                55
              
              
                
                Freight, Duties &c.
                
                
                9,
                70.
              
              
                
                
                
                
                
                $45,
                25.
              
            
            
            The above Books are enclosed in a Box, mark’d HonorableThomas Jefferson, Monticello, Virginia, and shipt on board the Brig Polly, Capt. David Snow, bound to Richmond.The Box of Books I consign’d to Messrs Gibson & Jefferson, your Correspondents there as you requested in your letter of the 15th Aug. last. I can inform my son of the amount of the above freight and duties, &ca being $9,70 which he may charge to you in his account, or if it be more agreeable to you, it may be paid to me in Boston.
            
              I am, sir, With high esteem and respect, Your most obedient servant.
              Elisha Ticknor.
            
          
          
            N.B. The Books were put on board the Brig Polly this day as pr Capt. D. Snow’s Receipt.
          
        